Title: To James Madison from Sylvanus Bourne, 1 January 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
American Consulate Amsterdam Jany. 1 1808.

I had the honor to address you a few days past.  This serves especially to convey to you the Gazette of this day which contains the important & very extraordinary decree of the Emperor of France taken at Milan on the 17 Ulto, with the Circular of the Minister of the Interior (so called) in France, which says in plain terms that for the privations that Country suffers from the position of Europe they will find some indemnification in Cruising upon neutral trade.  I tremble for the consequences on our Commerce & appretiate the weighty task imposed on our Govt. by the present important & interesting State of Affairs in Europe.  The wisest indeed must be at a loss to form a correct judgment on what is right & proper to be done in such a Crisis.  I have the honor to yr Ob Servt

S Bourne

